Citation Nr: 1030192	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  09-50 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
rheumatic heart disease.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple joint 
disease of the neck, back and feet.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery disease 
(CAD).

6.  Entitlement to service connection for leukoplakic lesion 
right eye (claimed as growth on right eye).

7.  Entitlement to service connection for a lung disorder.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from February 1948 to April 
1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The record reflects the Veteran initially requested a Board 
hearing in conjunction with this appeal, and that such a hearing 
was scheduled for June 2010.  However, the Veteran canceled his 
hearing request via an April 2010 statement.  




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
disposition of the instant case have been completed.

2.  Service connection was originally denied for rheumatic heart 
disease by a December 1988 decision.  The Veteran was informed of 
this decision, including his right to appeal, and did not appeal.

3.  The denial of service connection for rheumatic heart disease 
was continued by decisions dated in December 1990 and February 
1991, the latter of which also denied service connection for a 
neck disorder.  The Veteran appealed the February 1991 rating 
decision, but the Board denied these issues in a May 1996 
decision.  

4.  Service connection was originally denied for diabetes, 
hypertension, and arthritis of multiple joints by a December 2002 
rating decision.  In addition, this decision continued the denial 
of service connection for rheumatic heart disease and neck 
disorder.  The Veteran was informed of this decision, including 
his right to appeal, and did not appeal.  

5.  A March 2005 rating decision confirmed and continued the 
denials of service connection for a arthritis of the cervical 
spine (i.e., neck disorder), rheumatic heart disease, 
hypertension, and diabetes.  The Veteran was informed of this 
decision, including his right to appeal, and did not appeal.  

6.  A February 2007 rating decision, in part, confirmed and 
continued the denials of service connection for a arthritis of 
the cervical spine (i.e., neck disorder), rheumatic heart 
disease, hypertension, and diabetes.  Although the Veteran 
attempted to submit a "Notice of Disagreement" to that rating 
decision in October 2007, he was informed by correspondence dated 
in November 2007 that it was not being accepted as such because 
he did not indicate which issue(s) he was disagreeing with in 
that decision.  The letter also indicated that if he did provide 
such specific information, he would have a valid Notice of 
Disagreement.  However, no clarification was subsequently 
submitted by the Veteran.

7.  Although the evidence received since the last prior denial of 
service connection for rheumatic heart disease, hypertension, 
diabetes, and multiple joint disease was not previously submitted 
to agency decisionmakers, it does not relate to an unestablished 
fact necessary to substantiate any of these claims, is cumulative 
and redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable possibility 
of substantiating any of these claims.

8.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's CAD, 
leukoplakic lesion right eye, and lung disorder were incurred in 
or otherwise the result of his active service.

9.  There is no competent medical evidence that the Veteran has 
been diagnosed with tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for residuals of 
rheumatic heart disease, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a), 3.159 (2009).

2.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for multiple joint 
disease of the neck, back and feet, the benefit sought on appeal 
is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a), 3.159 (2009).

3.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for diabetes, the 
benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a), 
3.159 (2009).

4.  New and material evidence not having been received to reopen 
a claim of entitlement to service connection for hypertension, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a), 3.159 (2009).

5.  CAD was not incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

6.  Leukoplakic lesion right eye was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

7.  A lung disorder was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).

8.  Service connection is not warranted for tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via letters dated in March and April 2008, which is 
clearly prior to the December 2008 rating decision that is the 
subject of this appeal.  He was also sent additional notification 
via a September 2009 letter, followed by readjudication of the 
appeal by the December 2009 Statement of the Case which "cures" 
the timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio.  
Moreover, these letters included information regarding disability 
rating(s) and effective date(s) as mandated by the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

With respect to the new and material evidence claims, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court established 
significant requirements regarding the content of the notice 
necessary for those cases involving the reopening of previously 
denied claims.  Specifically, the Court held that VA must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the evidence 
and information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by the 
claimant.  In this case, the Board notes that the correspondence 
sent to the Veteran noted the prior denials and the basis for the 
denials, informed him that new and material evidence was required 
to reopen the previously denied claims, and explained the 
requirements for new and material evidence by language consistent 
with the relevant regulatory provisions.  As such, the Board 
finds that the Veteran has received adequate notification in 
accord with the requirements established in Kent.

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, 
statements submitted by his accredited representative in April 
and June 2010 include citations to relevant statutory provisions 
and caselaw.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can be 
demonstrated ... that any defect in notice was cured by actual 
knowledge on the part of the appellant that certain evidence 
(i.e., the missing information or evidence needed to substantiate 
the claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 
(2006).  This finding is further supported by the fact the 
Veteran has had multiple claims for VA benefits in the past, and 
received prior VCAA notification in reference thereto.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various post-service medical records have been obtained and 
considered in conjunction with this appeal.  Further, the Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, and nothing indicates he has identified 
the existence of any other relevant evidence that has not been 
obtained or requested.  As noted in the Introduction, he withdrew 
his request for a Board hearing in conjunction with this appeal.

The Board acknowledges that the Veteran's service treatment 
records are not on file as they may have been destroyed in a 
fire.  In fact, the RO made a formal finding as to the 
unavailability of these records in a January 2006 memorandum, and 
detailed all efforts to obtain these records.  Under such 
situations the Board has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-of-
the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
However, the case law does not lower the legal standard for 
proving a claim of service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005) (wherein the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
government control which would have required VA to disprove a 
claimant's allegation of injury or disease).

The Board also notes that the Veteran has not been accorded a VA 
medical examination regarding any of the current appellate 
claims.  However, under the law, an examination is not required 
in the context of new and material evidence claims unless such 
evidence has already been obtained or presented.  See 38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 (August 
29, 2001).  In this case, as detailed below, the Board finds that 
new and material evidence has not been received to reopen the 
previously denied claims of rheumatic heart disease; multiple 
joint disease of the neck, back and feet; diabetes; and 
hypertension.  The statutory duty to assist the veteran does not 
arise if the veteran has not presented new and material evidence 
to reopen his claim.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  The Board further finds that the evidence of record is 
sufficient to render a decision regarding the other service 
connection claims, and that an examination and/or opinion is not 
warranted based on the facts of this case.  In reaching the above 
conclusion, the Board acknowledges McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), which states that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the evidence does 
not indicate that the claimed CAD, lung disorder may be related 
to service or to a service-connected disability, even under the 
low threshold of McLendon.  Moreover, as will be discussed below 
a diagnosis of tinnitus has not been rendered, thus the first 
element of McLendon is not met.  In view of the foregoing, the 
Board finds that the duty to assist a claimant has been satisfied 
in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal criteria - service connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also observes that the Veteran currently has no 
service-connected disabilities.  As such, there is no basis to 
warrant consideration of secondary service connection pursuant to 
38 C.F.R. § 3.310.  In addition, as there is no competent medical 
evidence of any of the claimed disabilities until many years 
after the Veteran's separation from service, consideration of the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for 
chronic diseases is not warranted either.

Analysis - New and material evidence

Initially, the Board observes that service connection was 
previously denied on multiple occasions for rheumatic heart 
disease; multiple joint disease of the neck, back and feet; 
diabetes; and hypertension.  For example, service connection was 
originally denied for rheumatic heart disease by a December 1988 
decision.  The Veteran was informed of this decision, including 
his right to appeal, and did not appeal.  Thereafter, the denial 
of service connection for rheumatic heart disease was continued 
by decisions dated in December 1990 and February 1991, the latter 
of which also denied service connection for a neck disorder.  The 
Veteran appealed the February 1991 rating decision, but the Board 
determined that new and material evidence had not been received 
to reopen the claim of service connection for rhematic heart 
disease, and denied entitlement to service connection for a neck 
disorder.  

Service connection was originally denied for diabetes, 
hypertension, and arthritis of multiple joints by a December 2002 
rating decision.  In addition, this decision continued the denial 
of service connection for rheumatic heart disease and neck 
disorder.  A subsequent March 2005 rating decision confirmed and 
continued the denials of service connection for a arthritis of 
the cervical spine (i.e., neck disorder), rheumatic heart 
disease, hypertension, and diabetes.  The Veteran was informed of 
both decisions, including his right to appeal, and did not 
appeal.  

Finally, a February 2007 rating decision, in part, confirmed and 
continued the denials of service connection for a arthritis of 
the cervical spine (i.e., neck disorder), rheumatic heart 
disease, hypertension, and diabetes.  Although the Veteran 
attempted to submit a "Notice of Disagreement" to that rating 
decision in October 2007, he was informed by correspondence dated 
in November 2007 that it was not being accepted as such because 
he did not indicate which issue(s) he was disagreeing with in 
that decision.  The Board observes that such action is consistent 
with the provisions of 38 C.F.R. § 20.201.  The letter also 
indicated that if he did provide such specific information, he 
would have a valid Notice of Disagreement.  Although he did 
submit additional evidence, no clarification was subsequently 
submitted by the Veteran.  The law states that filing of 
additional evidence does not extend the time limit for filing an 
appeal.  38 C.F.R. § 20.304.  

In view of the foregoing, the Board concludes that these prior 
denials are all final.  See 38 U.S.C.A. §§ 5108, 7104, 7105; 38 
C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Here, the evidence on file at the time of the prior denials 
includes post-service medical records which appear to cover a 
period from 1974 to 2007, as well as statements submitted by and 
on behalf of the Veteran to include testimony at an August 1991 
RO hearing.  Initially, the Board notes that the Veteran 
previously contended that his rheumatic heart disease, multiple 
joint disease, diabetes, and hypertension all developed while on 
active military service.  He indicated that he had no such 
problems prior to the military.  He also indicated that he 
developed angina/chest pain while on active duty, and that these 
problems were subsequently attributed to rheumatic fever.  
Further, he indicated that his neck disorder originated with an 
in-service injury to his head and neck, and provided details in 
support thereof.  Moreover, a January 1992 lay statement from his 
spouse supported his account of symptomatology since his military 
service.

The post-service medical records include various notations of a 
reported history of rheumatic fever in 1949, but no findings of 
rheumatic heart disease on competent medical evaluation.  
Moreover, these records indicate that all of the other claimed 
disabilities were first diagnosed many years after the Veteran's 
separation from active service.  For example, records reflect he 
was hospitalized at a private facility in February 1974 for chest 
pain which was attributed to trauma to the anterior chest wall.  
He was again hospitalized at this same facility in April 1974 for 
pain in his left precordial (chest) area, which had been present 
since he was stomped in a fight.  Following medical evaluation, 
to include chest X-ray and electrocardiogram, he was diagnosed 
with chest pain most likely pleuritic in origin.  

A December 1988 VA medical examination included diagnoses of 
degenerative arthritis of the cervical spine; status-post 
rheumatic heart disease; and peripheral vascular disease.  
However, the cardiovascular examination itself was normal; 
electrocardiogram was normal; and chest X-ray showed no heart 
abnormality.

Records from the SSA reflect the Veteran was awarded disability 
benefits in 1989 from that agency due to arthritis, emphysema, 
and heart problems.

Records pertaining to a January to February 1991 period of VA 
hospitalization include findings of CAD, but no diagnosis of 
rheumatic heart disease.

An August 1991 statement from a private chiropractor reflects the 
Veteran was initially seen for complaints of neck and shoulder 
pain in January 1978, and that he was subsequently seen on 
multiple occasions for these same complaints through 1991.

The post-service medical records indicate findings of 
hypertension and diabetes apparently beginning in 2001.  However, 
these treatment records also suggest that these problems were due 
to tobacco use and/or obesity.

Service connection was originally denied for rheumatic heart 
disease, in essence, because the record did not support a finding 
he had such a disability or heart problems or any other 
disability as a residual of the purported in-service rheumatic 
fever.  Similarly, service connection was denied for multiple 
joint disease, diabetes, and hypertension, because the evidence 
did not support a finding that they originated during active 
service.  The subsequent denials were on the basis that new and 
material evidence had not been received to reopen the prior 
claims.

The evidence received since the last prior denial includes 
additional statements from the Veteran, a new lay statement from 
his spouse received in February 2009, as well as additional post-
service medical records which cover a period through 2008.  

Initially, the Board notes that the additional evidence is 
"new" to the extent it was not previously on file.  
Nevertheless, this evidence appears to be cumulative and 
redundant in that it contains no findings and/or contentions that 
were not made at the time of the prior denial, nor does it relate 
to an unestablished fact necessary to substantiate the claim.  
For example, the Veteran continues to contend that these 
disabilities originated during service, and his spouse maintains 
he has had the same symptomatology since service.  However, 
similar contentions were previously advanced in support of these 
claims, and no new details appear to be presented which were not 
known at the time of the prior denials.

The Board further notes that the additional post-service medical 
records continue to show treatment for multiple joint 
disease/arthritis, diabetes mellitus, hypertension, as well as 
other heart-related problems.  However, there is still nothing in 
these records which links the current disabilities to service, 
nor which indicates a diagnosis of rheumatic heart disease and/or 
any other current residual(s) of the purported in-service 
rheumatic fever.  As noted above, similar evidence was of record 
at the time of the prior denials, and nothing in these records 
relates to an unestablished fact necessary to substantiate these 
claims.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz 
v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that 
merely documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical etiology, does 
not constitute new and material evidence).

There being no other additional evidence obtained and/or 
submitted in support of the Veteran's application to reopen, the 
Board must find that even though the evidence received since the 
last prior denial of service connection for rheumatic heart 
disease, hypertension, diabetes, and multiple joint disease was 
not previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate any of 
these claims, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating any of these 
claims.  As such, new and material evidence has not been received 
in accord with 38 C.F.R. § 3.156(a).  Inasmuch as new and 
material evidence has not been received to reopen these 
previously denied claims, the Board does not have jurisdiction to 
consider the claim or to order additional development.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

For these reasons, the benefit sought on appeal with respect to 
these appellate claims must be denied.

Analysis - Service connection

Regarding the Veteran's service connection claims, the Board 
observes that the heart and lungs are internal organs, not 
subject to lay observation.  As such, competent medical testing 
is required for evaluation of such a disability.  Therefore, 
competent medical evidence is required for resolution of this 
appeal, and it is not the type of case contemplated by the 
holding of Jandreau, supra.

In this case, the Veteran was first diagnosed with CAD, 
leukoplakic lesion right eye, and a lung disorder many years 
after his separation from service.  The Court has indicated that 
the absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in any 
chronic or persistent disability.).

The Board observes that the Veteran has not identified any 
specific in-service injury or disease as the basis for his 
leukoplakic lesion of the right eye.  As noted above, new and 
material evidence has not been received to reopen his claim of 
rheumatic heart disease, which includes any heart disorder 
claimed as due to his purported in-service rheumatic heart fever 
and complaints of chest pain therein.  Granted, the record 
reflects he has intimated various problems were due to in-service 
herbicide and/or asbestos exposure.  However, as detailed below, 
the record does not support such a finding.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996). The Secretary has clarified that a presumption 
of service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted for 
the following conditions:  Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal cancer, 
testicular cancer, leukemia (other than CLL), abnormal sperm 
parameters and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system disorders, 
circulatory disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
endometriosis, adverse effects on thyroid homeostasis, and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  See 
Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also 
Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009).

In this case, however, the only foreign service documented in the 
Veteran's service personnel records is Korea.  In reference to 
exposure to herbicides outside of Vietnam, VA has information 
regarding the use of Agent Orange in Korea along the 
demilitarized zone (DMZ).  The Department of Defense (DOD) has 
identified specific units which were assigned or rotated to areas 
near the DMZ where herbicides were used between April 1968 and 
July 1969.  Field artillery, signal and engineer troops also were 
supplied as support personnel to various elements of these 
Infantry Divisions during the time of the confirmed use of Agent 
Orange.

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by DOD, 
then it is presumed that he was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 
MR, Part VI, Chapter 2, Section B.  If a veteran instead either 
belonged to a different unit located in Korea during this time 
period, or served in one of the units identified by DOD between 
September 1, 1967 and August 31, 1971, but not during 1968 or 
1969, then herbicide exposure will represent a factual 
determination to be established on a case-by-case basis.  Id.

In this case, the Veteran's entire period of active service 
occurred prior to the aforementioned dates of such possible 
herbicide exposure in Korea.  There is also no indication of any 
other evidence of record which would support a finding of in-
service herbicide exposure.  Consequently, these provisions are 
not for consideration in the instant case.

Notwithstanding the foregoing, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).  The Veteran, however, has not submitted any objective 
evidence to support a finding that he was exposed to herbicides, 
nor that his disabilities are due to herbicide exposure, other 
than his unsubstantiated lay statements.

For claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on asbestos-
related diseases.  This circular, DVB Circular 21-88- 8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on exposure 
to asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at M21-1, 
Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines provide, in 
part, that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
disease; that VA is to develop any evidence of asbestos exposure 
before, during and after service; and that a determination must 
be made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  Thus, VA must analyze the veteran's 
claim of entitlement to service connection for asbestosis under 
these administrative protocols using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As noted, the 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx and 
urogenital system (except the prostate), with the most common 
resulting disease being interstitial pulmonary fibrosis 
(asbestosis).  Also noted is the increased risk of bronchial 
cancer in individuals who smoke cigarettes and have had prior 
asbestos exposure.  M21-1, Part VI, para. 7.21(b) pertains to 
occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Noted is that the latent period 
varies from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).  M21-1, Part VI, para. 7.21(c) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos exposure; 
and then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.

In this case, the Board notes that the record does not support a 
finding of in-service asbestos exposure.  The Veteran's primary 
military occupational specialty, as noted on his DD Form 214, was 
that of a light truck driver, and the record does not otherwise 
reflect he performed duties associated with asbestos exposure as 
enumerated by the applicable M21-1 provisions.  Moreover, there 
does not appear to be medical findings consistent with asbestos-
exposure as described by the applicable M21-1 provisions either.  
Consequently, there does not appear to be any basis to associate 
any current disability with such purported exposure.

The Board also wishes to reiterate that the Veteran has not 
provided any specific contentions regarding the leukoplakic 
lesion right eye, nor is there any indication that his CAD or 
lung disorder are attributable to confirmed event(s) of active 
service as the Board has determined consideration of herbicide 
and/or asbestos exposure is not warranted.  Simply put, there is 
no relevant complaint or clinical finding for a clinician to link 
the claimed disabilities to the Veteran's military service.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 
(1999) (A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Consequently, the Board must 
conclude that no competent medical examination and/or opinion is 
warranted in this case as any medical opinion relating these 
disabilities to service would not be supported by what actually 
occurred in service.  

The Board further wishes to reiterate that the competent medical 
evidence suggests the Veteran's heart and lung problems are 
associated with his tobacco use.  For claims received by VA after 
June 9, 1998 (as is the case here), a disability will not be 
considered service connected on the basis that it resulted from 
injury or disease attributable to the veteran's use of tobacco 
products during service. See 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.

Finally, a thorough review of the competent medical evidence of 
record does not reflect the Veteran has ever been diagnosed with 
tinnitus.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 
U.S.C.A § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the date 
of application for such disorders.  The Federal Circuit observed 
that the structure of these statutes "provided strong evidence 
of congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of the 
law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  Degmetich, 
104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 38 
U.S.C.A § 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying in-
service incident has resulted in a disability).  Simply put, in 
the absence of proof of present disability there can be no valid 
claim.  

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's service 
connection claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal with respect 
to these claims must be denied.


ORDER

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for residuals of 
rheumatic heart disease, the benefit sought on appeal is denied.  

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for multiple joint 
disease of the neck, back and feet, the benefit sought on appeal 
is denied.  

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for diabetes, the 
benefit sought on appeal is denied.  

New and material evidence not having been received to reopen a 
claim of entitlement to service connection for hypertension, the 
benefit sought on appeal is denied.  

Entitlement to service connection for CAD is denied.

Entitlement to service connection for leukoplakic lesion right 
eye (claimed as growth on right eye) is denied.

Entitlement to service connection for a lung disorder is denied.

Entitlement to service connection for tinnitus is denied.



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


